IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ROBERT GENE REGA,                               : No. 213 WAL 2021
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
A BRIDGE TO INDEPENDENCE,                       :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

DENIED and the Application for Relief is DISMISSED as moot.

      Justice Brobson did not participate in the consideration or decision of this matter.